Action by appellee for an accounting, and for the dissolution of a partnership alleged to exist by virtue of a parol agreement between appellee and appellant.
There was judgment for appellee in the sum of $314.08. The error assigned is the court's action in overruling appellant's motion for a new trial, under which is presented the insufficiency of the evidence to sustain the decision of the court.
The evidence is conflicting, but there is ample evidence to sustain the decision. This court does not weigh the evidence.
Affirmed.